Citation Nr: 1117951	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-17 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from August 2007 and December 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  This appeal was remanded by the Board in January 2010 for additional development.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to his period of active service.

2.  The evidence of record shows that the Veteran's currently diagnosed tinnitus is secondary to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 (2010).

Service connection for some disorders, including organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to claims for service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran claims that his currently diagnosed bilateral hearing loss and tinnitus are causally related to his period of active duty.  Specifically, he asserts that he was subjected to acoustic trauma while serving in the artillery in Vietnam and has experienced progressively worsening hearing problems since that time.  The Veteran further contends that he has suffered for many years from ringing in the ears, although he concedes that he does not remember when specifically that problem began. 

In support of his claims, the Veteran has submitted written statements from his brother, mother-in-law, and a longtime friend who served with him in the Army, each of whom indicates that the Veteran had normal hearing before he entered the service and that, immediately upon his return from Vietnam, he exhibited signs of hearing loss, such as turning up the volume on the television, needing to have questions repeated for him, and being unable to hear callers on the telephone. 

The Veteran's service personnel records show that he was assigned to an artillery unit and served in Vietnam, where he participated in the Counter Offensive Phase II and was awarded the Vietnam Service Medal and Vietnam Campaign Medal with device.  Thus, the Board finds that he was likely exposed to acoustic trauma in service. 

The service medical records show that on entrance examination in February 1966, the Veteran did not report any history of hearing problems or other ear trouble.  Audiological testing yielded results that fell within the threshold for normal hearing.  Subsequent service medical records are negative for any complaints or clinical findings pertaining to hearing loss or tinnitus.  On examination in June 1968 prior to his separation from service, the Veteran denied any hearing problems.  He now contends that he declined to undergo a comprehensive clinical evaluation at that time because he was told that he would have to "stay a couple more days" at the Army facility and he wanted to get home.  Statements from two former fellow servicemen corroborate the Veteran's contention.  Nevertheless, the report of his separation examination shows that he did undergo audiological testing, which revealed hearing that was within normal limits.

The first post-service clinical evidence of hearing loss is a VA treatment record, dated in July 2002, which shows that the Veteran complained of hearing loss and periodic tinnitus that had persisted "for many years."  On audiological testing, he exhibited mild to moderately severe sensorineural bilateral hearing loss at high frequencies that qualified as disabling under VA standards.  38 C.F.R. § 3.385 (2010).  Nevertheless, the Veteran did not opt for hearing aids at that time.  However, subsequent VA treatment records dated in November and December 2004 show that he complained of worsening hearing problems and tinnitus.  Audiological testing revealed a slight decrease in hearing, relative to the July 2002 examination.  Significantly, the VA treating provider noted that the Veteran's chronic and worsening hearing loss was "probably related to many factors, not the least of which is being in the military, around artillery, driving a tank, etc., as well as factory work." 

Thereafter, the Veteran submitted an April 2007 statement from a private ear, nose, and throat (ENT) physician's assistant indicating that the Veteran had hearing loss consistent with prolonged loud noise exposure, highly likely to have been while serving in the artillery in service. 
The Veteran was afforded a VA audiological examination in August 2007 in which he complained of hearing loss that had first manifested after his discharge from service and had progressively worsened over time.  Additionally, the Veteran reported that he had experienced tinnitus for many years, but could not give an idea of time frame or details as to the onset of that disability.  He reported acoustic trauma throughout his period of active service and also acknowledged that he had incurred some post-service noise exposure through his civilian occupation and hunting.  However, the Veteran indicated in a statement submitted after the August 2007 VA examination that he did not hunt frequently and that any recreational noise exposure incurred in the course of that activity was minimal.  Furthermore, he submitted a statement from a former co-worker who stated the he worked in a different area from the noisy machinery. 

The VA examination included audiological testing, the results of which were found to "support a bilateral cochlear hearing deficit."  Based on the results of the examination and a review of the claims folder, the VA examiner opined that the Veteran's current bilateral hearing loss was less likely related to his military service and more likely the result of his civilian occupational and recreational noise exposure.  With regard to the Veteran's tinnitus, the VA examiner declined to render an etiological opinion, stating that she would have to resort to mere speculation to resolve that matter.

Following the above VA examination, the Veteran submitted an August 2007 statement from the staff nurse at the building transmission plant where he worked for many years after leaving the military.  The nurse stated that occupational hearing tests were routinely administered at the plant, but acknowledged that the results of those tests were lost when the employer closed the plant and relocated.  Significantly, the nurse also stated that she had personally administered hearing examinations to the Veteran when he began working at the plant, and that she "remembered that his hearing tested as deficient and that he suffered from hearing impairment from the time he was first employed."  The nurse added that the level of his hearing impairment had worsened over time. 

Additionally, the Veteran provided a statement from his longtime plant supervisor, who indicated that the Veteran had suffered from a hearing problem for as long as the supervisor knew him and that his duties at the plant, which consisted of driving an electric powered tow motor in the service and receiving areas, entailed minimal noise exposure.  The Veteran also submitted a May 2008 statement from a private physician's assistant, who noted the Veteran's abnormal hearing tests from the beginning of his civilian employment and opined that his hearing loss occurred during his military exposure to artillery ordinance.

The Veteran was afforded another VA audiological examination in May 2010, at which he complained of hearing loss and tinnitus.  With respect to tinnitus, the Veteran could not recall specifics as to the onset, but reported that it had been present for many years.  The Veteran reported a history of noise exposure in service, as well as some limited occupational and recreational noise exposure post service.  Use of hearing protection during military and recreational activities was not reported.  Audiological testing during the examination showed moderate sensorineural hearing loss bilaterally, and there was no evidence of middle ear pathology.  

Based on a stated review of the claims file, examination of the Veteran, and citing accepted audiometric principles and an Institute of Medicine study showing no scientific evidence to support the idea of latent onset of noise-related hearing loss, the May 2010 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not to have been caused by or a result of his military service.  However, the examiner found the Veteran's tinnitus to be secondary to his bilateral hearing loss.  The examiner stated that the opinion must be based on what is actually known and legally documented in the records and scientific studies.  In support of the opinion, the examiner noted that the Veteran was shown to have separated with normal hearing bilaterally, made no complaints of tinnitus at separation, and that scientific evidence did not support delayed onset of noise-induced hearing loss. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  While the Board may not ignore the opinion of a physician, it is certainly free to discount the credibility of that physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In evaluating the probative value of competent medical evidence, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The Board finds that the May 2010 VA examiner's opinion, indicating that any current hearing loss and tinnitus are less likely than not related to the Veteran's service, is of limited probative value as that opinion is inconsistent with the competent lay statements of record showing that the Veteran experienced hearing problems soon after separation from service.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion). 

The Board recognizes that the May 2010 VA examiner based the opinion upon accepted audiometric principles and an unidentified study by the Institute of Medicine showing an absence of scientific evidence to support delayed onset of noise-related hearing loss.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509  (1998).  However, while the VA examiner in this case cited the aforementioned medical literature in the negative nexus opinion, she did not reconcile that literature with the specific facts of the Veteran's case.  Thus, that medical literature constitutes an insufficient basis to support the negative nexus opinion.  In any event, as competent lay testimony from numerous sources shows that the Veteran manifested noticeable hearing loss almost immediately after leaving the military, his particular hearing loss pattern is not inconsistent with the medical literature's finding that noise-induced hearing loss has an immediate effect on hearing. 

After a careful review of the evidence, the Board finds that the Veteran's service and post-service medical records demonstrate that his current bilateral hearing loss is related to noise exposure in service, and that tinnitus is secondary to that hearing loss.  Furthermore, the statement from the staff nurse at the Veteran's former employer noted hearing loss at the time the Veteran started employment.

The Board finds that the lay statements from the Veteran, his brother, his mother-in-law, and supervisor at the plant where the Veteran worked after leaving the service, indicating that the Veteran experienced hearing difficulties soon after separation from service, to be the most probative and persuasive evidence.  The Veteran is competent to testify as to his extensive exposure to acoustic trauma in service as an artillery man, and his testimony in this regard in considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has also provided competent and credible testimony with respect to having had a hearing problem prior to being diagnosed with hearing loss and prescribed hearing aids at a VA medical facility.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  The Veteran's brother and mother-in-law, and supervisor from the Veteran's employer after leaving the service, are competent to testify regarding their observations of the Veteran.  Layno v. Brown, 6 Vet. App. 465 (1994).  That lay evidence shows a continuity of symptomatology since service, which further supports his claim.  Maxson v. Gober, 230 F.3d 1330 (2000).

In addition, a November 2004 VA treating provider attributed the Veteran's hearing loss, in part, to his military service, and an ENT physician's assistant has provided statements dated in April 2007 and May 2008 indicating that the Veteran's hearing loss is consistent with prolonged loud noise exposure and is most likely related to military service.  The Board is cognizant that there is no indication that either of those providers had access to the Veteran's service medical records or claims file, and that the November 2004 opinion was speculative in nature.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical opinions employing the phrase may or may not are speculative); Swann v. Brown, 5 Vet. App. 229 (1993).  Nevertheless, their opinions demonstrate a familiarity with the Veteran's service records suggesting a history of in-service acoustic trauma, and were based on their medical expertise, continuing treatment of the Veteran, and, with respect to the November 2004 VA treating provider, statements made by the Veteran in furtherance of treatment.  That adds to the weight of their opinions.  Prejean v. West, 13 Vet. App. 444 (2000).

In contrast, the Board finds that the August 2007 and May 2010 VA opinions, both provided by the same examiner, are of limited probative value.  While the VA examiner reviewed the Veteran's claims folder and opined that his current hearing loss was less likely than not related to noise exposure in service, the examiner's opinions are inconsistent with the statements from the staff nurse and supervisor at the plant where the Veteran worked after leaving the service indicating hearing loss soon after separation from service.  Nor did the VA examiner appear to adequately consider or reconcile her findings with the Veteran's contentions regarding his minimal noise exposure while hunting or the written statements that he and his mother-in-law, brother, and Army buddy submitted, attesting to the Veteran's persistent and worsening hearing problems since his return from Vietnam.  

With respect to tinnitus, the Board finds that, although the Veteran has provided competent and credible testimony regarding extensive exposure to acoustic trauma in service as an artillery man and competent testimony regarding a long history of symptoms, the record still lacks a medical nexus linking his current disability to the service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Veteran has not offered competent lay evidence of manifestation of symptoms in service or soon thereafter.  On the contrary, while the Veteran has reported a long history of tinnitus symptoms, he has been unable to provide a specific or even general onset date.  Therefore, absent competent medical evidence linking the Veteran's tinnitus to service and absent competent and credible lay evidence regarding continuity of symptoms since service, the record does not support entitlement to service connection for tinnitus on a direct basis.

Nevertheless, the Board finds that service connection is warranted for tinnitus on a secondary basis.  In the May 2010 VA opinion, although the examiner concluded that the Veteran's tinnitus is less likely as not related to service, she opined that it is as likely as not secondary to hearing loss, for which service connection has been granted by this decision.  Therefore, service connection for tinnitus is warranted as secondary to service-connected hearing loss.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, because the evidence shows exposure to noise during active service, competent and credible testimony regarding hearing loss immediately following separation from service, competent and credible testimony regarding continuity of symptomatology, and medical evidence linking the Veteran's bilateral hearing loss to acoustic trauma in service, the Board will resolve reasonable doubt in favor of the Veteran, and find that the Veteran's bilateral hearing loss was incurred in service.  In addition, the Board finds that the May 2010 VA examiner's opinion that the Veteran's bilateral tinnitus is secondary to his hearing loss is persuasive.  Therefore, the Board finds that service connection for tinnitus is warranted as secondary to hearing loss.  

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt remaining in favor of the Veteran, the Board finds that service connection for hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


